 THE GOODYEARTIRE & RUBBERCOMPANY73The GoodyearTire &Rubber CompanyandInterna-tionalAssociation ofMachinists and AerospaceWorkers, AFL-CIO,District LodgeNo. 93. Case20-CA-8945March 25, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn July 11, 1974, Administrative Law Judge Her-man Corenman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a brief, and the General Counsel filed limited cross-exceptions to the Administrative Law Judge's Decisiontogether with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in the light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent consistent herewith.The Administrative Law Judge found, and we agree,that Respondent violated Section 8(a)(1) of the Act onOctober 1, 1973, by threatening its employees withdischarge if they continued their support of and mem-bership in the Union, and on October 15, 1973, bycoercively interrogating its employees with regard totheir union membership and support. We also agreethat a bargaining impasse had then occurred, whichjustified Respondent's unilateral institution of its eco-nomic package, and that the impasse was broken by theUnion's January 4, 1974, offer to meet and bargain withRespondent. We further agree that Respondent unlaw-fully withdrew recognition from the Union on and afterJanuary 24, 1974, thereby violating Section 8(a)(5) ofthe Act. We do not agree, however, with the Adminis-trative Law Judge's findings that on October 15, 1973,Respondent unlawfully withdrew recognition from theUnion, unlawfully bypassed the Union and bargainedindividually with its employees, and also utilized theimpasse to undermine the Union's status as bargainingrepresentative and as a pretext to withdraw recognitionfrom the Union.The record shows that Respondent is a successor toBill Deane, Inc., with respect to Deane's San Jose andCupertino, California, stores, that it did not assumeDeane's collective-bargaining agreementwith theUnion, and that abona fideimpasse between Respond-ent and the' Union existed prior and subsequent to Oc-tober 1, 1973, when Respondent committed the afore-saiid 8(a)(1) violations. On October 1, 1973, CupertinoStoreManager Pyeatt engaged in a conversation withstore employees Sonderman and Tyran wherein, ac-cording to Sonderman's credited testimony, Pyeatt in-formed them,inter aliqthatRespondent thereafter"would no longer recognize the union's contract," andlater, on October 15, 1973, after being told by his dis-trict office that Sonderman and Tyran would not bedischarged because of their continued union support,Pyeatt further stated to those employees that "theterms of the contract would no longer be honored until[Respondent's dispute with the Union] was settled."Tyran's version of the conversation is that Pyeatt toldthem that thereafter, Respondent "no longer wouldrecognize the union." The Administrative Law Judgefailed to resolve this crucial conflicting testimony, andrelied on Tyran's testimony only in finding that Re-spondent then withdrew recognition from the Unionand so "advis[ed] [the] employees of that fact." In thesecircumstances, we cannot find that such a fact has beenestablished.Nor can we find that Respondent's October 15, 1973,coercive interrogation of and unlawful threats to theemployees to the effect that they could either "go withthe union or stay with [Respondent]" shows that Re-spondent "bargain[ed] individually and coercively withthe employees," or that that statement evidences Re-spondent's "bad faith in bypassing the union" in orderto engage in such "bargaining." The statement in itselfdoes not constitute individual bargaining in the com-monly accepted sense, despite its unlawful character.Respondent's unlawful solicitation of its employees'views, therefore, cannot be construed as a bypassing ofthe Union in favor of individual bargaining.)Accordingly, since there was no withdrawal ofrecognition on October 15, 1973, Respondent could notthen have utilized the impasse action to undermine theUnion's representative status or as a pretext to with-draw recognition from it.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, The GoodyearTire & Rubber Company, San Jose and Cupertino,California, its officers, agents, successors, and assigns,shall:1.Cease and desist from:,IWhile we do not condone Respondent's unlawful conduct, we note that,subsequent to August 23, 1973, and despite Respondent's repeated offers tobargain, the Union refused even to meet with Respondent until the Union'sJanuary 24, 1974, offer to do so, basically because of the Union's adamant,but erroneous, insistence from the time Respondent took over the store inJuly 1973 that Respondent was bound by its predecessor's bargaining agree-ment217 NLRB No. 10 74DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Interrogating employees with respect to, andthreatening to discharge them because of, their unionsupport and membership.(b)Unlawfully refusing to recognize and bargainwith the Union as the employees' exclusive representa-tive.(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain collectively in good faithwith InternationalAssociation ofMachinists andAerospaceWorkers, AFL-CIO, District Lodge No.93, as the exclusive representative of its employees and,if an understanding is reached, embody such under-standing in a signed written agreement.(b) Post at its facilities at San Jose and Cupertino,California,copies of the attached notice marked"Appendix. ,2Copies of said notice, on forms pro-vided by the Regional Director for Region 20, afterbeing duly signed by an authorized representative ofRespondent, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify, the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.MEMBER FANNING, concurring and dissenting in part:I agree with the majority that the Respondent vi-olated Section 8(a)(5) and (1) of the Act by withdraw-ing recognition from the Union in January 1974.I would also find, in agreement with the Administra-tive Law Judge, that Respondent had previously with-drawn recognition in October 1973. Employees Sond-erman and Tyran testified that on October 1 and againon October 15 they had conversations with Pyeatt dur-ing which the latter threatened them with discharge ifthey insisted on having the Union in the shop. Tyranalso testified that Pyeatt told him and Sonderman thatRespondent had decided that it would no longer recog-nize the Union. The testimony of both employees wascredited- and relied on by the Administrative LawJudge. In my opinion, there is no conflict between Ty-ran's testimony and that of Sonderman.2 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "I would affirm the Administrative Law Judge's Deci-sion in its entirety.APPENDIXNOTICE To EMPLOYEESPOSTED by ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunityto present evidence and state their positions, an Ad-ministrative Law Judge of the National Labor Rela-tions Board has found that we have violated the Na-tional LaborRelationsAct, and has ordered us to postthis notice.WE WILL NOT interrogate employeesin a mannerviolative of the provisions of Section 8(a)(1) of theAct concerning their union membership, support,interests, or sympathies.WE WILL NOT threaten to discharge employees ifthey remain loyal to the union and wish to berepresented by the Union.WE WILL upon request bargain withInterna-tionalAssociation of Machinists and-AerospaceWorkers, AFL-CIO, District Lodge No. 93, asthe collective-bargaining representative of theauto mechanics in our Cupertino and San Josestores, with respect to wages, hours, and workingconditions and, if agreement is reached, we willreduce it to writing and sign it.WE WILL NOT in any other like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, toform, join, or assist International Association ofMachinists and Aerospace Workers, AFL-CIO,District Lodge No. 93, or any other labor organi-zation, to bargain collectively through representa-tives of their own choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.THE GOODYEARTIRE & RUBBERCOMPANYDECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Administrative Law Judge: Upon acharge filed on February 12, 1974, by International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, Dis-trict Lodge 93, herein called the Union, a complaint issuedagainst The Goodyear Tire and Rubber Company, hereincalled Goodyear or the Respondent, on April 10, 1974, alleg-ing violations of Section 8(a)(1) and (5) of the National Labor THE GOODYEAR TIRE&RUBBERCOMPANY75Relations Act, as amended,hereincalled the Act.Respon-dent's answer deniedthatit had engaged in the alleged unfairlabor practices.Thismatter was tried before me at San Fran-cisco,California, on May 16,1974. Allparties appeared andwere afforded full opportunity to introduce evidence and tes-timony and to-examine and cross-examine witnesses,to makeoral argument on the record,and tofile briefs.Uponthe entire record in the case, and from my observa-tionof thewitnesses and their demeanor,and upon carefulconsiderationof briefsfiled by the counsel for the GeneralCounsel and by the Respondent,Imake the following:FINDINGS-OF FACTITHE BUSINESS OF THE RESPONDENTThe pleadings establish, and I find, that Respondent is anOhio corporationengagedin the manufacture of rubber tiresand other related products, and has been engaged in the retailsale of tires and other related products at various facilitieslocated throughout the United States, including facilities atSan Jose and Cupertino, California. During the past year, inthe course and conduct of its business operations, Respon-dent received revenues in excess of $500,000 and purchasedand received goods and supplies valued in excess of $50,000directly from suppliers located outside the State of Californiafor its facilities located within California. In the same period,Respondent's California facilities sold goods and servicesvalued in excess of $50,000 directly to customers locatedoutside the State of California.At all timesmaterial herein,Respondent has been an em-ployer engaged in commerce and in operations affecting com-merce within the meaning-of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Preliminary StatementThe Union for a number of years has had a collective-bargaining agreement covering auto mechanics in a group ofGoodyear stores owned and operated by Bill Deane, Inc. OnMay 5, 1973, Bill Deane, Inc., entered into an agreement tosell two stores, one at San Jose and the other at Cupertinolocated about 10 miles distant from the San Jose store, to theRespondent. while the sale was in escrow, Goodyear jointlyoperated the store with Deane..T The sale was finalized on July30, 1973, with the Respondent taking exclusive control andownership of the two stores. On May 9, 1973, the Respondentnotified the Union by letter of its interim operating agreementwith Bill Deane, Inc., of the Cupertino and San Jose storeswhich would eventually result in the Respondent's completeownership and control of the two stores.In this same letter,the Respondent notifiedthe Union of itsintention to continueto recognize the Union as the bargaining agent for the automechanics at these two stores and of its intention and desireto enter negotiations with the Union covering hours,wages,and working conditions.The May 9 letter promised theUnion that it would advise it of the date that the two storeswould be removed from escrow status and become the legalproperty of the Respondent. The purchase of the two storeswas finalized on July 30, 1973. On thatsamedate, the Re-spondent notified the Union by letter that the Respondentwas now the legal ownerof thetwo stores and that it was now"desirous of the opportunity to mutually establish with yourunion working conditions,hours, and wages for certain em-ployees at the above-mentioned locations." The Respondentclosed the July 30 letter with a request that the Union "pleaseadvise this office as to your availability for a meeting on theabove subject."It appears without dispute, and I find, that the Respondentcontinued in the same business operations at the two storeswith the same work force and became the successor to BillDeane, Inc., with the duty to bargain with the Union withrespect to the auto mechanics employed at the twostores.`SeeN.L.R.B. v. -Burns International Security Ser-vices,406 U.S. 272 (1972);Howard Johnson Co.,198 NLRB763 (1972);Emerald Maintenance, Inc. v. N.L.R.B.,464 F.2d698 (C.A. 5, 1972).During the escrow period from May 5 to July 30, 1973, themechanics were paid at the wage rate specified in the BillDeane collective-bargaining agreement and the contractualfringe benefits were paid to the Santa Clara County Automo-tive Trades Welfare Fund. After July 30, 1973, the Respond-ent continued to pay the contractual wage rate.2Under date of August 8, 1973, the Union replied to theRespondent's letter of July 30,1973, pointing out its positionthat the collective-bargaining agreement with Bill Deane,Inc., was binding on the Respondent as the successor to BillDeane, Inc., pursuant to a "successor clause" in theagreement.3Union Business Representative Clinton Miller,who wrote the August 8 letter, notified the Respondent thathe would be pleased to meet with Mr. Kruse, the Respon-dent's assistant personnel manager,at his convenience todiscuss the agreement.Mr. Miller emphasized however, thatitwas his position that"we do have an agreement."Kruse and Miller met on August 23, 1973, at the unionoffice.Miller testified that he continued in his position thatthe Union's unexpired collective-bargaining agreement withBill Deane, Inc., was binding on Goodyear.Kruse,however,contended that Goodyear was not bound by that agreement.Kruse told Miller that the wages exceeded the Cost of LivingCouncil's guidelines. Kruse also told Miller that Goodyear1Howard W. Sonderman and Mike Tyran were the two auto mechanicsemployed at the Cupertino store and Mike Fox the lone auto mechanicemployed at the San Jose store when the Respondent took exclusive owner-ship of these stores on July 30, 1973. Mike Tyran quit Goodyear in Decem-ber 1973.2There is a dispute concerning the payment of the fringe benefit amountsto the health and welfare trust fund. The store managers of the Cupertinoand San Jose stores assert that they did not authorize or make any paymentsto the trust fund after July 30, but the trustees'business records show thatthe Cupertino store made payments to the trust fund for August,September,and October 1973 for the benefit of its mechanics.3Sec. 16(b) of the agreement between the Union and Bill Deane, Inc.provides as follows:"If this agreement is signed by members of a partner-ship, it shall apply to them and each of them individually in the event of adissolution or termination of said partnership or in the event of a merger,consolidation or other legal change whatsoever with respect to any em-ployer, any obligations hereunder shall be binding on any assign,successor,legal representative or lessee of such employer." 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDcouldn't live with the overtime provisions in the agreementproviding for time and one-half and double time pay forSaturday work, and Kruse pointed out that the overtimeprovisions were not contained in other collective-bargainingagreementsin the area. Miller testified that he proposed analternative workweek from Tuesday through Saturday at astraight time rate of pay. Miller also testified that Kruseobjected to the pendingincreasein the pension plan becauseitwould far exceed the 5-1/2 percent cost-of-living allowancefor the year. Miller testified that nothingelse wasdiscussed,and Kruse made no counterproposals. The meeting endedwith the understanding between Kruse and Miller that Millerwas to consult with the involved mechanics to "see if therewas any change in their thinking and then respond." Millerconcedes that he maintained the same position that fall andearly winter, namely that Goodyear, as a successor, wasbound by the Union's agreement withBillDeane, Inc.Kruse testified that at the August 23 meeting, Miller tookthe position that Goodyear was bound by the Bill Deane,Inc., contract as successor.Kruse took the position thatGoodyear was not bound by the Bill Deane contract and thatitwished to negotiate the wages, hours, and working condi-tions of the mechanics. Kruse pointed out to Miller that theUnion had a collective-bargaming agreement with FirestoneTire and Rubber Company with a lesser pay scale than theBillDeane, Inc., contract. Kruse testified that Miller con-cluded the meeting by stating that he would review Good-year's position in regard to negotiating a new agreementwith the involved people and would advise Goodyear as to theUnion's position.On August 30, 1973, Miller directed a letter to Kruse asfollows:Regarding our meeting of August 23, 1973, I am stillconvinced-that we have an agreement in full which iseffective until October 15, 1974.When this agreement was signed with Bill Deane,which was during the Phase I period, all agreementsnegotiated between August 15, 1971 and November 15,1971 were allowed to go into effect in their entirety.Reference is made to Section 16, Successor Clause, ofthis current agreement which makes it binding until theOctober 15, 1974 date.My position is that we do have a binding agreementwithout breaking any cost-of-living phases.Thanking you for your consideration, I remainUnder date of,September 5, 1973, Kruse replied to Miller'sAugust 30 letter, reiterating that Goodyear was willing torecognize the Union as bargaining agent for the auto mechan-ics, but maintaining that Goodyear was not bound by the BillDeane, Inc., contract. Kruse closed the letter with a requestthat Miller advise him as to his availability for another nego-tiating meeting for the purpose of "establishing wages, hours,and working conditions" for the affected employees.Subsequent to the Union's receipt of the September 5 letterfrom Goodyear, it made no endeavor to meet again withGoodyear until January 1974. In the meanwhile, Goodyear,effective October 15, 1973, provided for the auto mechanicsits so called "wage compliance and economic benefit pack-age" to replace the contractual wage and economic package.Goodyear did not first advise the Union of its action. Thewage rate was not increased on October '15, as provided forin the Bill Deane, Inc., contract. Goodyear's "economic bene-fit package" involved a hospitalization program, a life insur-ance program, a pension program, short-term disability,long-term disability, sick leave, holiday, vacation, prescrip-tion drugs, and major medical. Kruse conceded that it did notadvise the Union of Goodyear's action in effectuating its"wage compliance and economic benefit package," taking theposition that there was no need to.B.Goodyear's Conduct in Connection with its EconomicPackageHoward Sonderman and Mike Tyran, the twoauto me-chanicsat the Cupertino, California,storetestified in sub-stance and credibly that on about October 1, 1973, StoreManager Frank Pyeatt told them thatbeginningwith Octo'.ber 16, 1973, Goodyear would no longer recognize the unioncontract. Sonderman credibly testified that Pyeatt told themthat 'they had adecisionto make whether they wanted to gowith the Union or stay with Goodyear. Sonderman, withsubstantialcorroboration from Tyran, credibly testified thatthey asked Pyeatt what would happen if they wanted to con-tinue to work for Goodyear, but also to have a Union in theshop, and that Pyeatt replied that the two of them would befired. Pyeatt went on to tell them that it didn't really matterto him either way-whether there was a union in the shop ornot-that he had just been relating to them what had beentold him. The two were told by Pyeatt that he would have toknow theirdecision-whether theywere goingto go with theUnion or stay with Goodyear by October 16, 1973. Sonder-man and Tyran told Pyeatt that they would like to have sometimeto make their decision and they would let him know byOctober 15.Sonderman testified that on October 15, which was his dayoff, hemade a specialtrip to the store so that he and MikeTyran could give Pyeatt their decision together. Sondermantestified credibly, withsubstantialcorroboration from Tyranthat on this occasion, Frank Pyeatt asked him and Tyran "ifwe had made our decision-and we said that indeed we had;that we decided to stay with the Union. He then shook bothof our hands and told us it had beena pleasureworking withus-and we asked him if this meant that we werefired-and he said, no, that he felt that by ourdecision-we werequitting.We told him we were not quit-tingand that if he wanted us to leave, he'd have to fire us.He then assured us that this could be thecase,but that hewould have to call the district office to get authorization todo so." Sonderman credibly testified that Pyeatt then madea phone calland cameback and said the district office couldnot give him an instant decision, but would let him know ina few minutes. In 20 to 30minutes,Pyeatt returned from theoffice and told Sonderman and Tyran that the decision wasthat they could continue to work for Goodyear, but that theterms of the contract would no longer be honored.''Auto mechanic Tyran substantially corroborates Sonderman's tes-tmiony concerning Pyeatt's October 15 conduct Tyran adds that whenPyeatt called- Sonderman and him in near the end of September, he told THE GOODYEAR TIRE & RUBBER COMPANYStoreManager Pyeatt testified that having learned fromMr. Kruse of the new benefit program on Friday, October 19,1973, when Kruse came, to his store with San Jose StoreManager Hansen,Pyeatt then met with auto mechanicsSonderman and Tyran in the evening of that same day andexplained to them the new economic package that Goodyearwas instituting effective October 15, 1973, to replace the wageand fringe benefits of the union contract.5 Pyeatt furthertestified that he-told Sonderman and Tyran that he was in-structed by the Company to go on a compliance basis, i.e.,institute the Goodyear economic package to replace the eco-nomic terms of the union contract. Pyeatt told the employeesthat literature explaining the complete benefit package wouldbe received from Mr. Kruse's office the following week.Pyeatt admitted he told the employees that they had a choiceof going Goodyear or going Union. Pyeatt testified that at theFriday, October 19 meeting, the employees advised him theywould like till the following Monday to make a decisionwhich Pyeatt explained as follows:Basically that the Goodyear Tire and Rubber Com-pany could no longer negotiate with the Union and thatthey would have to decide whether they wanted to com-ply with the wages and hours that we had set forth withthe Company benefits or to go with the Union.Taking into account all of Pyeatt's testimony as well as thetestimony of Sonderman and Tyran to the contrary, I mustdiscredit Pyeatt's conclusionary testimony in answer to gen-eral questions by Respondent's counsel that he never made astatement to anyone that the Goodyear store would no longeroperate with a union; that he never made a statement toanyone that they should withdraw their membership in orsupport of the Union; and that he never made a statement toanyone that they would be discharged if they did not with-draw their membership in or support for the Union.I fully credit the testimony of Sonderman and Tyran con-cerning their conversations with Pyeatt which they place ashaving occurred on or about October I and 15 and whichPyeatt places as having occurred on October 19. It is clearthat they are referring to the same conversations. I find thatin the conversation between Pyeatt and Sonderman andTyran on or about October 1, 1973, Pyeatt threatened todischarge Sonderman and Tyran if they chose to have a unionin the shop: I find that this threat amounted to the coercionand restraint of employees in violation of Section 8(a)(1) ofthe Act. I also find that in the conversation which Sondermanand Tyran place on October 15, 1973, Pyeatt, by asking themif they made a decision to stay with the Union and by indicat-ing to them that their decision to remain with the Union wasequivalent to a decision to be discharged or to quit theiremployment with Goodyear, thereby coercively interrogatedthen with respect to their union membership and supportand threatened them with discharge for supporting thethem that Goodyear had decided that it would no longer recognize theUnion.5 In grantingthe new fringe benefit package, Goodyear did not grant the25-cents-per-hour wage increase which was effective October 15, 1973,under the terms of the union contract. Goodyear also discontinued payingovertime rate for Saturday work. With the institution of its own benefitpackage, Goodyear discontinued making payments to the trust fund speci-fied in the Union's contract with Bill Deane, Inc.77Union.I find that by such conduct the Respondent engagedin unfair labor practices within the meaning of Section 8(a)(1)of the Act.C.The Refusal to BargainAlthough the Union took the adamant position till the endof 1973 that Goodyear was bound by the Bill Deane, Inc.,contract, under the successorship clause,' nevertheless, onJanuary 4, 1974, UnionBusinessRepresentativeMiller di-rected the following letter to the attention of Mr. Kruse,Goodyear's authorized representative.This letter is in regard to the collective bargainingagreement covering certain employees at your San Joseand Cupertino stores which come under the jurisdictionof District Lodge 93, I. A. M. & A. W.Contrary to what our attorney has advised us andbecause of the costs involved in pursuing this matterthrough the courts, we are willing to establish workingconditions, hours and wages for the employees at thesetwo stores.Please advise me as soon as possible as to your availa-bility for meeting on the above subject.Under date of January 24, 1974, Mr. Kruse directed aletter toMr. Miller replying as follows:This letter is in response to your letter of January 4,1974. At the time The Goodyear Tire & Rubber Com-pany entered into escrow with Bill Deane, Inc. for thepurpose of becoming the rightful and legal owners of thebusiness located at 490 South First Street, San Jose,California and 10980 Saratoga-Sunnyvale Road, Cuper-tino, California, it advised you that it would recognizeyour Union as the bargaining agent for certain em-ployees in the above-stated locations. Also, advice wasagain given at the close of the escrow period.The Company did enter into negotiations with yourUnion at that time for the purpose of establishing wages,hours and working conditions for certain employees inthe above-stated locations. An impasse was reached inthose negotiations.Since the impasse occurred, you have asked to negotiatewages, hours and working conditions for certain em-ployees in the above-stated locations. However, it nowappears that you no longer represent a majority of ouremployees in either facility.It is conceded by Mr. Kruse that Goodyear unilaterallyinstituted changes in the wages, hours, and working condi-tions effective October 15, 1973. Kruse testified that having6Thus, the Union's attorney, W. Robert Morgan, by a letter dated Octo-ber 24, 1973, to Goodyear, pointed out his opinion that Goodyear wasbound by the Bill Deane, Inc., contract by reason of the successor clausecontained in that contract. And on December 10, 1973, Mr. Morgandropped a note to Goodyear's law department at Akron, Ohio, with anenclosed copy of a California court decision which he hoped would convinceGoodyear that they were bound by the union contract with Bill Deane, Inc.Goodyear made no reply to the December 10 letter and on January 14,1974,Morgan requested a reply 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDheard no response from the Union to his letter of September5 expressinga willingnessto negotiate, and faced with apending 25-cents-per-hour wageincreaseeffective October15, 1973, under theBill Deane,Inc., contract with the Union,he was faced with the position of either accepting all or partof that contract or establishing conditions of employment onhis own. Accordingly, Kruse concedes he met with the storemanagerson Friday, October19, 1973, reviewed with themhis decision, told themanagerswhat the conditions of em-ployment would be, and instructed them to meet with theemployees and explain the decision to them. In further expla-nation of his reason for unilaterallyinstitutingthe Goodyeareconomic package effective October 15, 1973, Kruse testifiedthat he came to the conclusion that Goodyear had no obliga-tion to deal with the Union on October 15, 1973, when Good-year was faced with a decision of whether to follow the wagestrictures of the existing agreement, or to establish Good-year's own conditions. Kruse explained further that the rea-son for this was that Goodyear had been completely unsuc-cessful innegotiating with the Union, and the Union hadtaken the adamant position that Goodyear had to accept theDeane contract.Kruse further conceded that Goodyear's "wage and com-pliance package" was a "unilateral change"-and Goodyearfelt it no longer had any duty to deal with the Union becausean impassehad been reached and he had information oneemployee had stated he did not wish to be represented by theUnion.'Krusetestified that another reason for refusing to meetwith the Union in addition to the reasons set forth in hisJanuary24,1974,lettertoUnionRepresentativeMiller-namely impasse and lack of union majority-wasthat he had treated the Union's January 4, 1974, letter, stat-ing the Union's willingness to bargain, as a request for recog-nition, and he was waiting for the Union to file an electionpetition with the Board. -D. Analysis and Conclusionary FindingsIt isnot disputed, and I find, that Goodyear is the succes-sor to Bill Deane, Inc., with respect to ownership and opera-tion of the Cupertino and San Jose stores. It is clear andundisputed that Goodyear as the successor to Bill Deane,Inc.,notified the mechanics and the Union that pendingnegotiations, that wages and benefits would remain the sameand that nothing would change. It is especially clear andundisputed that Goodyear, on May 9, 1973, shortly after itentered into the agreement to purchase the San Jose andCupertino stores from Bill Deane, Inc., and again on July 30,1973, when the sale to Goodyear was finalized, notified theI Kruse testified that in mid-September 1973, Mr Denny Jones,assistantdistrict manager, retail, told him that one employee no longer wished to berepresented by the Union. Kruse testified that he did not talk to the em-ployee in question Jones testified that in the month of September 1973,there was a need for a tire man or mechanic at the San Jose store Jonestestified that he was in the San Jose store on September 6, 1973, and hada conversation with Mike Fox, the mechanic at the San Jose store, andinquired of Fox as to whether his brother was still available. Jones testifiedthat he explained to Fox the fact that the store was not union, that it was"compliance" and would be covered by company benefits. Fox, accordingto Jones' testimony, stated "that he lust as soon that he had a companyprogram "Union of its desire to-negotiate its own agreement with theUnion to'replace the Bill Deane, Inc., agreement. I find thatGoodyear was on sound legal ground in announcing its desireto negotiatean agreementto replace the Bill Deane, Inc.,agreementwith the Union. It is now well established that,absent anagreementby the successorto"assume acollective-bargaining agreementcovering the affected employees, thesuccessor is not bound by its predecessor's contract with theUnion, but the successor must nevertheless recognize andbargain ingood faith with the Union with respect to thewages,hours, and working conditions of the employees repre-sented by the Union.N.L R.B. v. Burns InternationalSecurity Services, Inc.,406 U.S. 272 (1972);Anita Shops, Inc.,d/b/a Arden's,211 NLRB 501 (1974);Ranch-Way, Inc.,183NLRB 1168 (1970);Spruce Up Corporation,209 NLRB 194(1974). Cf.Howard Johnson Co., Inc. v. Detroit Local JointExecutive Board, Hotel & Restaurant Employees & Bartend-ers International Union, AFL-CIO,417 U.S. 249 (1974). Itdeveloped, however, and I find that, from the time that Good-year took exclusive ownership and control of the two storesto January 4, 1974, the Union took the adamant position thatGoodyear was bound by the Bill Deane, Inc., agreement with .the Union covering the auto mechanics employed at the twostores it had purchased from Bill Deane, Inc. Consequently,I find that as a result of the Union's adamant position, agenuineimpasse accrued justifying Goodyear's unilateral ac-tion in instituting its own economic package effective October15, 1973, covering wages and fringe benefits at the two stores.In such a situation, the employer instituting such changes willnot ordinarily be held in violation of Section 8(a)(5) of theAct.N.L.R.B. v. United Clay Mines,219 F.2d 120 (C.A. 6,1955);N.L.R.B. v. U.S. Sonics Corp.,312 F.2d 610 (C.A. 1,1963);Almeida Bus Lines, Inc,333 F.2d 729 (C.A. 1, 1964);N.L.R.B. v. Intracoastal Terminal, Inc. and Louisiana Proc-essing Company, Inc.,286 F.2d 954 (C.A. 5, 1961);CarnationCompany,192 NLRB 237, 239 (1971);Empire TerminalWarehouse Company,151NLRB 1359 (1965). However,coincident with the institution of such changes, GoodyearStoreManager Pyeatt approached unit employees directlyand informed them that Goodyear would no longer recognizethe Union and that the employees must make a decision asto whether to go with the Union or stay with Goodyear, andthe employees were given to understand that any decision togo with the Union would result in their loss of employment.Mr. Pyeatt's conduct not only coerced and restrained em-ployees in their Section 7 rights as hereinabove found, butalso evidenced Goodyear's bad faith in bypassing the Unionto bargain individually and coercively with the employees.While impasse may suspend the duty to bargain, it is notcarteblanchefor an employer to attempt to underminea union'sstatus as bargaining representative and thus insure that therewill be no resumption of bargaining. It is well established thatthe duty to bargain embraces the negative duty not to dealwith the employees, especially where the dealings with theemployees are calculated to undermine the collective-bar-gaining representative. See, e.g.,Medo Photo Supply Corp. v.N.L.R.B.,321 U.S. 678 (1944). While the impasse created bythe Union's adamantinsistencefrom July 1973 to January1974 that the Bill Deane contract was binding on GoodyearjustifiedGoodyear's unilateral institution of its economicwage andfringe benefit package, it did not justify Goodyear's THE GOODYEAR TIRE &RUBBERCOMPANY79withdrawal of recognition from the Union as collective-bar-gaining representative in October 1973 as was done by Good-year in this case.'Goodyear's withdrawal of recognitionwas again clearly manifested in Kruse's January 24, 1974,letter to Union Representative Miller, which closed withthese words: "However, it now appears that you no longerrepresent a majority of our employees in either facility." Inview of Pyeatt's coercive and -restraining conductvis-a-visemployees Sonderman and Tyran in October 1973, hereina-bove described, which was calculated to cause their with-drawal from membership and support for the Union, Good-year's conclusion that the Union no longer represented amajority of its employees was -obviously in bad faith. More-over, the record establishes without dispute that all threeemployees in the unit, namely Sonderman, Tyran, and Foxwere at all times during their employment by Goodyear mem-bers in the Union. Additionally, employee Michael Fox'sremark to Supervisor Jones, as testified by Jones, that he likedGoodyear's fringe benefit package better than the Union's,reportedly made to Supervisor Jones in September 1973 byFox, hardly justifies the conclusion that Fox had withdrawnhismembership in, or support for, the Union.' In sum, Ifind that Goodyear utilized the impasse as a means to with-draw recognition from the Union, and to attempt to under-mine the Union as the collective-bargaining representative.While an impasse may justify an employer's unilateral changein economic benefits, it does not justify coercive direct dealingwith the employees to compel their alienation from the union,nor does it justify withdrawal of recognition from the unionas was thecasehere.N.L.R.B. v. E. L. Dell, Jr., Trading asWaycrossMachineShop,283 F.2d 733 (C.A. 5, 1960);SharonHats, Inc., supra; Kit Manufacturing Company, Inc,138NLRB 1290 (1962). 1 find, therefore, that by withdrawingrecognition from the Union on and after October 15, 1973,and by refusing to meet, deal, and bargain with the Union onand after January 24, 1974,Goodyear has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent found to constitute unfairlabor practices as set forth in section III, above, occurring inconnection with the operations of the Respondent described8 See,e.g.,Boeing AirplaneCompany, etc,80 NLRB 447, 454,SharonHats, Inc.,127 NLRB 947, 956 (1960).9But in any event when this remark wasreportedlymade to Jones inSeptember1973, therewere three mechanics in the unit, two in the Cuper-tino store,and one in the San Jose storein section I, above, have a close,intimate,and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent has refused to bargain col-lectively in good faith with the Union as the exclusive repre-sentative of its employees in an appropriate unit, I will recom-mend that, upon request, the Respondent bargain collectivelywith the Union concerning rates of pay, wages, hours, andother terms and conditions of employment, and, if an under-standing is reached, reduce it to writing and sign it.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAw1.Respondent, The Goodyear Tire & Rubber Company, isan employer engaged in commerce within the meaning ofSeciton 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By interrogating employees concerning their feelingsand support for the Union and by threatening their dischargeif continued their union membership or loyalty, the Respond-ent coerced and restrained employees in the exercise of theirrights set forth in Section 7 of the Act; and the Respondentthereby engaged in unfair labor-practices within the meaningof Section 8(a)(1) of The Act.4.The auto mechanics employed in the Respondent'sCupertino and San Jose stores constitute a unit appropriatefor the purpose of collective bargaining within the meaningof Section9(b) of the Act.5.By withdrawing recognition from the Union on or aboutOctober 15, 1973,as collective-bargaining representative andadvising employees of that fact, and by refusing to meet andbargain with the Unionat all timesafter January 24, 1974,with respect to the wages, hours, and working conditions ofits auto mechanics in the Cupertino and San Jose Goodyearstores, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and 8(a)(1) of the Act.[Recommended Order omitted from publication]